Exhibit 10.2R

The Company offers a fully-insured long-term disability program for all
employees that provides a benefit of up to 60 percent of salary, bonus and
incentive compensation (“covered compensation”). Monthly benefits for executive
officers are capped at $25,000. Executive officers are permitted to purchase up
to $5,000 per month in additional coverage, so long as the total monthly benefit
does not exceed 75 percent of monthly covered compensation. Monthly benefits for
other employees are capped at $10,000.